Citation Nr: 0806841	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  03-34 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder, to include as secondary to the veteran's service-
connected degenerative arthritis of the right and left knees.

2.  Entitlement to service connection for a cervical spine 
disorder, to include as secondary to the veteran's service-
connected degenerative arthritis of the right and left knees.

3.  Entitlement to service connection for a disorder of the 
shoulders, to include as secondary to the veteran's service-
connected degenerative arthritis of the right and left knees.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.  Following a December 2004 Board 
hearing, the Board remanded this case for additional 
development in March 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Under 38 C.F.R. § 3.159(c)(2) (2007), VA's duty to assist the 
veteran with the development of facts pertinent to his claim 
includes obtaining records of Social Security Administration 
(SSA) disability benefits.  The United States Court of 
Appeals for Veterans Claims has separately held that this 
duty includes obtaining SSA records when the veteran reports 
receiving SSA disability benefits, as such records may 
contain relevant evidence.  See Baker v. West, 11 Vet. App. 
163 (1998).

In the present case, the Board has reviewed the veteran's VA 
and private treatment records and observes that he has 
asserted on multiple occasions during treatment that he is in 
receipt of SSA disability benefits.  These include a private 
doctor's statement from April 1995 and several VA treatment 
reports from January 1999 and July 2000.  The veteran has not 
at any point specified which particular disabilities were 
addressed by this grant, or that the medical records 
associated with the SSA grant are merely duplicative of the 
documentation already contained in the claims file.  
Moreover, neither the RO nor the Appeals Management Center 
(AMC) in Washington, DC has requested such records to date.  
For these reasons, the Board finds that efforts to obtain all 
medical records associated with the SSA disability benefits 
grant are required under 38 C.F.R. § 3.159(c)(2) (2007).

Accordingly, the case is REMANDED for the following action:

1.  SSA should be contacted, and all 
records of medical treatment associated 
with the veteran's reported grant of 
disability benefits should be requested.  
All records obtained pursuant to this 
request must be included in the veteran's 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the claims file.

2.  After completion of the above 
development, the veteran's claims of 
service connection for disorders of the 
cervical spine, the lumbar spine, and the 
shoulders, all to include as secondary to 
the service-connected right and left knee 
disorders, should be readjudicated.  If 
the determination of any of these claims 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


